Rice, J., dissenting: I disagree with the disallowance of the deduction of the legal expenses incurred by petitioner in connection with the revocation of the inter vivos trust of which he was the grantor. These were not personal expenditures even though petitioner’s marital difficulties may have induced him to revoke the trust. The legal expenses which he incurred were not directly caused by the contest with his wife but, rather, by the trustee’s doubt as to his ability to revoke the trust at that particular time, due to his possible mental incompetency. There was no question as to the revocability of this trust or as to petitioner’s right to revest title in the property himself. This legal action was not the result of a dispute as to title of property, as the majority opinion would imply, but resulted from the trustee’s concern as to petitioner’s mental competence at the time of the revocation. The doctrine of the cases cited by the majority is somewhat harsh and I would not extend it to situations that can be distinguished. Beuce and Fisher, A/., agree with this dissent.